DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s Amendment filed 3/10/2022 wherein claims 1 and 40 have been amended, no claims have been added, and no claims have been canceled. Therefore, claims 1-19 and 21-40 are currently pending within the application.
Response to Arguments
Applicant’s arguments, see pages 12-18, filed 3/10/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tempelman et al. (US 2015/0112247) and Liu et al. (US 2011/0282444).
Applicant’s arguments, see pages 19-20, filed 3/10/2022, with respect to the rejection(s) of claim(s) 2-3, 5-6, 13, 17-19, 26, and 37 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tempelman et al. (US 2015/0112247), Liu et al. (US 2011/0282444) and additional references.
Applicant’s arguments, see page 20, filed 3/10/2022, with respect to the rejection(s) of claim(s) 40 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tempelman et al. (US 2015/0112247) and Liu et al. (US 2011/0282444).
Applicant’s arguments, see page 20, filed 3/10/2022, with respect to the rejection(s) of claim(s) 4 and 7 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tempelman et al. (US 2015/0112247), Liu et al. (US 2011/0282444) and additional references.
Applicant’s arguments, see page 20, filed 3/10/2022, with respect to the rejection(s) of claim(s) 8-12 and 14 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tempelman et al. (US 2015/0112247), Liu et al. (US 2011/0282444) and additional references.
Applicant’s arguments, see page 21, filed 3/10/2022, with respect to the rejection(s) of claim(s) 15 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tempelman et al. (US 2015/0112247), Liu et al. (US 2011/0282444) and Fielder et al. (US 2014/0343500).
Applicant’s arguments, see page 21-22, filed 3/10/2022, with respect to the rejection(s) of claim(s) 16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tempelman et al. (US 2015/0112247) and Liu et al. (US 2011/0282444) and Maurer (US 2011/0226686).
Applicant’s arguments, see page 22, filed 3/10/2022, with respect to the rejection(s) of claim(s) 21-25, 28 and 29 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tempelman et al. (US 2015/0112247), Liu et al. (US 2011/0282444) and other secondary references.
Applicant’s arguments, see page 22, filed 3/10/2022, with respect to the rejection(s) of claim(s) 27 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tempelman et al. (US 2015/0112247), Liu et al. (US 2011/0282444) and Maurer (US 2011/0226686).
Applicant’s arguments, see page 23, filed 3/10/2022, with respect to the rejection(s) of claim(s) 30-35 and 38 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of and Tempelman et al. (US 2015/0112247) and Liu et al. (US 2011/0282444).
Applicant’s arguments, see page 23, filed 3/10/2022, with respect to the rejection(s) of claim(s) 36 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tempelman et al. (US 2015/0112247) and Liu et al. (US 2011/0282444).
Applicant’s arguments, see pages 24-25, filed 3/10/2022, with respect to the rejection(s) of claim(s) 39 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
1400 in Fig. 22.  
The Examiner has provided a potential amendment to the specification which would overcome the current drawing objection (see below).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The disclosure is objected to because of the following informalities: 
Page 58, line 8 recites “A top-view photograph of a physical embodiment of device 311 is shown in Fig. 22”. The Examiner suggests amending this to recite “A top-view photograph of a physical embodiment of device  1400 is shown in Fig. 22” as the Examiner believes that Fig. 22 is showing the device 1400 rather than the currently recited device 311.
Appropriate correction is required.
Claim Objections
Claims 3-4, 15-16, 26, 36-37, and 39 are objected to because of the following informalities:  
Claim 3, lines 1-2 recites “wherein the porous core comprises a sintered polymer selected from”. The Examiner suggests amending this to recite “ wherein the sintered polymers are selected from” to improve the claim language.
Claim 4, lines 1-2 recites “wherein the porous core comprises a woven or non-woven polymer mesh”. The Examiner suggests amending this to recite “wherein the woven and non-woven polymers comprise a [[the]] woven or non-woven polymer mesh” to improve the claim language.
Claim 15, line 2, recites “is a laminate structure”. It is unclear if this laminate structure is the same “laminate structure” as recited in claim 14, line 2. For the purpose of examination, this limitation will be interpreted as “is the [[a]] laminate structure” as it is believed that the laminate structure recited in claim 15 is the same as the laminate structure recited in claim 14.
Claim 16, line 2 recites “is a laminate structure”. It is unclear if this laminate structure is the same “laminate structure” as recited in claim 14, line 2. For the purpose of examination, this limitation will be interpreted as “is the laminate structure” as it is believed that the laminate structure recited in claim 16 is the same as the laminate structure recited in claim 14.
Claim 26, lines 2-3 recites “the at least one gas-permeable diffusion layer”. The Examiner suggests amending this to recite “the at least one gas-permeable diffusion  membrane” to resolve a lack of antecedent basis regarding this limitation.
Claim 36, line 3 recites “to receive gas therefrom”. It is unclear if “gas” is referring to “a first gas” or “a second gas” as recited in claim 35. For the purpose of examination, the limitation will be interpreted as “to receive the first gas therefrom” to clarify which gas is being referred to within this limitation.
Claim 37, line 6 recites “that gas released from the gas-permeable diffusion membrane”. The Examiner suggests amending this to recite “that the gas released from the at least one gas-permeable diffusion membrane”.
Claim 37, line 7 recites “the patient as a gas dissolved”. The Examiner suggests amending this to recite “the patient as the [[a]] gas is dissolved” to improve the readability of the claim language.
Claim 37, line 10 recites “the gas-permeable diffusion membrane as gas dissolved”. The Examiner suggests amending this to recite “the at least one gas-permeable diffusion membrane as the gas is dissolved” to improve the claim language consistency and the readability of the claim.
Claim 37, line 11 recites “in aqueous medium”. The Examiner suggests amending this to recite “in the aqueous medium” as “an aqueous medium” has been previously recited within the claim 37 and the Examiner believes it is the same aqueous medium as previously recited.
Claim 39, lines 4-5 recites “the central electrolyzer,”. The Examiner suggests amending this to recite “the central electrolyzer assembly,” to resolve the lack of antecedent basis.
Claim 39, lines 9 recites “the central electrolyzer,”. The Examiner suggests amending this to recite “the central electrolyzer assembly,” to resolve the lack of antecedent basis.
Claim 39, lines 13-14 recites “the porous core opposite”. It is unclear to the Examiner if the Applicant is referring to the “first porous core” or the “second porous core” both of which are recited within the claim. For the purpose of examination, this limitation will be interpreted as “the first porous core opposite” based on the Applicant’s disclosure.
Claim 39, line 14 recites “the central electrolyzer,”. The Examiner suggests amending this to recite “the central electrolyzer assembly,” to resolve the lack of antecedent basis.
Claim 39, line 16 recites “the porous core”. It is unclear to the Examiner if the Applicant is referring to the “first porous core” or the “second porous core” both of which are recited within the claim. For the purpose of examination, this limitation will be interpreted as “the first porous core” based on the Applicant’s disclosure.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 13-14, 19, 26, 28-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman et al. (US 2015/0112247; hereinafter Tempelman) in view of Liu et al. (US 2011/0282444; hereinafter Liu).
With regards to claim 1, Tempelman discloses (Figs. 1, 4, and 7a-7b) an implantable gas delivery device (600), the implantable gas delivery device comprising: 
(a) a porous core (610; see [0136] “Cells 610 may further comprise cells contained within a matrix” and see [0162] “In micro-encapsulation, there is generally a porous membrane surrounding (encapsulating) cells with or without a matrix surrounding the cells”), the porous core having an open volume (the open volume being the pores in the matrix) and permitting transport of gas throughout the open volume (see [0132] “Oxygen and hydrogen gas are delivered from the electrolyzer device to cell containment system 600…As oxygen and hydrogen flow into an interior compartment 601”), wherein the porous core is shaped to comprise two opposing surfaces (see Examiner annotated Fig. 7b below; hereinafter referred to as Fig. A) and a periphery (see Fig. A below), the periphery disposed between the two opposing surfaces (see Fig. A below which shows the periphery disposed between the two opposing surfaces).
    PNG
    media_image1.png
    421
    938
    media_image1.png
    Greyscale
 
(b) at least one gas-permeable diffusion membrane (608 and/or 609; see [0135] “Selectively permeable membrane 608 may comprise a membrane that prevents bio-fouling, does not let cells pass through said selectively permeable membrane, but allows liquids and gasses to pass through said selectively permeable membrane.”), the at least one gas-permeable diffusion membrane comprising a first gas-permeable diffusion membrane (top 608 and/or 609 in Fig. 7b) and a second gas-permeable diffusion membrane (bottom 608 and/or 609 in Fig. 7b), the first gas- permeable diffusion membrane being fixedly coupled to one of the two opposing surfaces of the porous core (see Fig. 7b which shows the first gas-permeable diffusion membrane, the top 608 and/or 609, being fixedly coupled to one of the two opposing surfaces), the second gas-permeable diffusion membrane being fixedly coupled to another of the two opposing surfaces of the porous core (see Fig. 7b which shows the second gas-permeable diffusion membrane, the bottom 608 and/or 609, being fixedly coupled to another of the two opposing surfaces), 
(c) a gas supply tube (602; 603), the gas supply tube having a first end (see Examiner annotated Fig. 7a below; hereinafter referred to as Fig. B) inserted through the periphery of the porous core and into the porous core at a position along the periphery of the porous core that is located between the first gas-permeable diffusion membrane and the second gas-permeable diffusion membrane (see the location of the first end within Fig. B below and reference Fig. 7b which shows the gas supply tube inserted into the porous core), the gas supply tube having a second end adapted to receive gas from a gas source (101 or 400; see [0121] “An exploded view of another embodiment of an electrolyzer device that may be used as the electrochemical device of system 100 is shown in FIG. 4 and is represented generally by reference numeral 400” and see [0132] “there is shown one embodiment of a cell containment system that may be used in system 100, the cell containment system being represented generally by reference numeral 600. Oxygen and hydrogen are delivered from the electrolyzer device to cell containment system 600”); 

    PNG
    media_image2.png
    587
    994
    media_image2.png
    Greyscale

(d) wherein any surfaces of the porous core unoccupied by the at least one gas- permeable diffusion membrane and the gas supply tube are sealed gas-tight (see [0133] “Sealable cell transfer tube 605 may be sealed with medical grade epoxy, ultrasonically welded together, clamped, or sealed using an insert piece of polymer or plastic” wherein the surface of the porous core unoccupied by the at least one gas-permeable diffusion membrane and the gas supply tube is a surface with the sealable cell transfer tube which is sealed gas tight by the medical grade epoxy, ultrasonic welding, clamping, or insert piece”); and 
(e) wherein the implantable gas delivery device has a planar geometry (see Fig. 7b) and a gas-tight seal (see [0074] “a cell containment subsystem comprising a sealed volume” therefore a seal is present and [0132] “the cell containment system being represented generally by reference numeral 600”), when pressurized, maintains the planar geometry and the gas tight-seal (see [0132] “wherein excess gas flows out of the other end of the two venting tubes located above the surface of the skin” when pressurized the implantable gas delivery device has a planar geometry and a gas-tight seal which are maintained due to the venting of excess gas flow).
However, Tempelman is silent with regards to the porous core having a tensile strength in all directions sufficient to withstand a tensile stress without permanent deformation, and whereby deformation and/or delamination of the at least one gas-permeable diffusion membrane is limited by attachment of the at least one gas-permeable diffusion membrane to the porous core.
Nonetheless, Liu teaches (Fig. 2A) that the porous core (10) has a tensile strength in all directions sufficient to withstand a tensile stress without permanent deformation (see [0021] “tensile strength…are preserved” and [0039] “in all directions”), and whereby deformation and/or delamination of the at least one gas-permeable diffusion membrane is limited by attachment of the at least one gas-permeable diffusion membrane to the porous core (deformation and/or delamination of the at least one-gas permeable diffusion membrane is limited as by attaching the at least one gas-permeable diffusion membrane to the porous core the at least one gas-permeable diffusion membrane and porous core would share characteristics namely the preservation of tensile strength).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the porous core of Tempelman with a teaching of Liu such that the porous core has a tensile strength in all directions sufficient to withstand a tensile stress without permanent deformation, and whereby deformation and/or delamination of the at least one gas-permeable diffusion membrane is limited by attachment of the at least one gas-permeable diffusion membrane to the porous core. One of ordinary skill in the art would have been motivated to make this modification, as Liu teaches a porous material having high porosity and interconnected pore structures while not sacrificing mechanical strength of the porous material (see [0021] of Liu).
The implantable gas delivery device of Tempelman modified in view of Liu will hereinafter be referred to as the implantable gas delivery device of Tempelman and Liu. 
With regards to claim 5, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, and, Tempelman further teaches that the porous core (610; see [0136] “Cells 610 may further comprise cells contained within a matrix”) is a monolithic structure made of a single layer (see Fig. 7b which shows the matrix being a monolithic structure made of a single layer).
With regards to claim 6, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, however, Tempelman is silent with regards to the porous core being a composite structure made of a plurality of layers and/or a plurality of materials.
Nonetheless, Liu further teaches the porous core is a composite structure made of a plurality of layers and/or a plurality of materials (see [0007] “a porous material comprising a substantially non-degradable, biocompatible, elastomer matrix”, [0032] “the term “matrix” or “elastomer matrix” is synonymous with “cured elastomer” and refers to a three-dimensional structural framework composed of substantially non-degradable, biocompatible elastomer in its cured state.”, and see [0027] “Elastomers may be homopolymers or copolymers…Copolymers may be random copolymers, blocked copolymers, graft copolymers, and/or mixtures thereof”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the implantable gas delivery device of Tempelman and Liu in view of a further teaching of Liu such that the porous core is a composite structure made of a plurality of layers and/or a plurality of materials. One of ordinary skill in the art would have been motivated to make this modification, as Liu teaches that these materials confer the property of viscoelasticity (see [0027] of Liu) which provides a unique set of properties involving tensile strength (see [0031] of Liu). 
With regards to claim 7, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, however, Tempelman is silent with regards to the porous core being formed by fusing together two layers.
Nonetheless, Liu further teaches that the porous core (see [0021] “porous material”) being formed by fusing together two layers (see [0126] “e) treating the elastomer coated porogen mixture to form a porogen scaffold comprising fused porogens and cure the elastomer…In this method steps (c) and (d) can be repeated multiple times until the desired thickness of the material layer is achieved” and see [0091] “Non-limiting examples of treating include thermal treating” wherein repeating the method multiple times would result in multiple layers which are then thermally treated/fused together to form the matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the porous core of the implantable gas delivery device of Tempelman and Liu with a further teaching of Liu such that the porous core is formed by fusing together two layers. One of ordinary skill in the art would have been motivated to make this modification, as Liu further teaches that fusing the layers together creates a more stable state by physically or chemically cross-linking the polymer chains to one another (see [0091] of Liu). Furthermore, creating the porous core from multiple layers allows for the desired thickness of the material layer to be achieved (see [0126] of Liu).
With regards to claim 8, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, and Tempelman further teaches that the at least one gas-permeable diffusion membrane (608; see [0135] “Selectively permeable membrane 608 may comprise a membrane that prevents bio-fouling, does not let cells pass through said selectively permeable membrane, but allows liquids and gasses to pass through said selectively permeable membrane.”) comprises a porous membrane (see [0135] “the selectively permeable membrane include, but are not limited to, expanded PTFE with a pore size of 0.5 mm or less”).
With regards to claim 13, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, and Tempelman further teaches that the at least one gas-permeable membrane (608 and/or 609) is a monolithic structure made of a single layer (see [0108] “said selectively permeable membrane and said vascularizing membrane secured together using ultrasonic welding or hot-pressing” wherein either the selectively permeable membrane 608, the vascularizing membrane 609, or the ultrasonic welded/hot-pressed composite of the two comprise the at least one gas-permeable membrane in the form of a monolithic structure made of a single layer).
With regards to claim 14, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, and, Tempelman further teaches that the at least one gas-permeable diffusion membrane (608 and 609) being a laminate structure comprising a plurality of layers (see Fig. 7b which shows 608 and 609 being a laminate structure comprising a plurality of layers). 
With regards to claim 19, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, and Tempelman further teaches that the periphery (see Fig. A above) extends between the two opposing surfaces (see Fig. A above).
With regards to claim 26, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, and Tempelman further teaches that the implantable delivery device (600) further comprises at least one tissue-integrating layer (609; see [0135] “Vascularizing membrane 609 may comprise a membrane that allows for the growth and presence of the microvasculature within said vascularizing membrane”) the at least one tissue-integrating layer being coupled to the at least one gas-permeable diffusion layer (608) on a side opposite to the porous core (610) (see Fig. 7B which shows the at least one tissue-integrating layer 609 coupled to the at least one gas-permeable diffusion layer 608 opposite to the porous core 610).
With regards to claim 28, Tempelman and Liu teach an implant device (see Fig. 7a), wherein the implant device comprises:
the implantable gas delivery device of claim 1 (see rejection of claim 1 above); and 
the at least one capsule (see [0136] “interior compartment 601 may comprise one or more of the following categories: individual cells, individual cells contained within a matrix, microencapsulated cells, aggregated cells, clusters of cells including, but not limited to, islets, tissue, or artificial tissue constructs” wherein the capsules are any of the categories) containing implanted cells or tissues, the at least one capsule being in direct contact with the implantable gas delivery device (600) to receive gas therefrom (the capsules are located in the interior compartment 601 and therefore are in direct contact of the implantable gas delivery device and see [0132] which describes that the gas is received). 
The implantable gas delivery device of Tempelman and Liu will hereinafter be referred to as the implant device of Tempelman and Liu.
With regards to claim 29, the implant device of Tempelman and Liu teaches the claimed invention of claim 28, Tempelman further teaches that the at least one capsule comprises a plurality of capsules (see [0136] “interior compartment 601 may comprise one or more of the following categories: individual cells, individual cells contained within a matrix, microencapsulated cells, aggregated cells, clusters of cells including, but not limited to, islets, tissue, or artificial tissue constructs” wherein the capsules are any of the categories) containing implanted cells or tissues, each of the plurality of capsules being in direct contact with the implantable gas delivery device (600) to receive gas therefrom (the capsules are located in the interior compartment 601 and therefore are in direct contact of the implantable gas delivery device and see [0132] which describes that the gas is received).
With regards to claim 30, Tempelman and Liu teaches the implant system (see Fig. 7a) comprising:
an implantable gas source (101, 400; see [0115], [0121], [0132]), the implantable gas source comprising a first outlet (442 or 443 and see [0124]) for outputting a first gas (see [0124] “The preferred range of oxygen concentrations supplied by electrolyzer device 400 (out of anode port 442)…The preferred range of pressures for hydrogen gas being supplied by electrolyzer 400 (out of cathode port 443)”)
the implantable gas delivery device of claim 1 (see rejection of claim 1 above), wherein the gas supply tube (602; 603) of the implantable gas delivery device (600) is fluidically coupled to the first outlet of the implantable gas source so as to receive the first gas from the implantable gas source (see Figs. 1, 4, 7a-b and [0132] which describes that the gas supply tube 602; 603 being coupled with the anode and cathode ports 442 and 443 respectively). 
The implantable gas delivery device of Tempelman and Liu will hereinafter be referred to as the implant system of Tempelman and Liu.
With regards to claim 31, the implant system of Tempelman and Liu teaches the claimed invention of claim 30, and Tempelman further teaches that the implantable gas source (400) is a water electrolyzer (see [0121] “electrolysis of water”).
With regards to claim 32, the implant system of Tempelman and Liu teaches the claimed invention of claim 31, and Tempelman further teaches that the implantable gas source (400) has a second outlet (442 or 443; and see [0124]) for outputting a second gas (see [0124] “The preferred range of oxygen concentrations supplied by electrolyzer device 400 (out of anode port 442)…The preferred range of pressures for hydrogen gas being supplied by electrolyzer 400 (out of cathode port 443)”), the implant system further comprising a percutaneous venting device (611, 612; see [0132]), the percutaneous venting device being fluidically coupled to the second outlet of the implantable gas source so as to receive the second gas from the implantable gas source (see Figs. 1, 4, 7a-b and [0132] which describes that the percutaneous venting device 611, 612 is fluidically coupled with the anode and cathode ports 442 and 443 respectively).
With regards to claim 33, the implant system of Tempelman and Liu teaches the claimed invention of claim 32, and Tempelman further teaches that the first gas received by the implantable delivery device is oxygen and wherein the second gas received by the percutaneous venting device is hydrogen (see [0132] “Oxygen and hydrogen gas are delivered from the electrolyzer device to cell containment system 600 via O2 supply tube 602 and a H2 supply tube 603” wherein oxygen is the first gas and hydrogen is the second gas).
With regards to claim 34, the implant system of Tempelman and Liu teaches the claimed invention of claim 32, and Tempelman further teaches that the first gas received by the implantable delivery device is hydrogen and wherein the second gas received by the percutaneous venting device is oxygen (see [0132] see [0132] “Oxygen and hydrogen gas are delivered from the electrolyzer device to cell containment system 600 via O2 supply tube 602 and a H2 supply tube 603” wherein hydrogen is the first gas and hydrogen is the second gas).
With regards to claim 35, Tempelman and Liu teaches the implant system (see Fig. 7a) comprising:
an implantable gas source (400), the implantable gas source comprising a first outlet (442 or 443; and see [0124]) for outputting a first gas (see [0124] “The preferred range of oxygen concentrations supplied by electrolyzer device 400 (out of anode port 442)…The preferred range of pressures for hydrogen gas being supplied by electrolyzer 400 (out of cathode port 443)”) and a second outlet (442 or 443; and see [0124]) for outputting a second gas (see [0124] “The preferred range of oxygen concentrations supplied by electrolyzer device 400 (out of anode port 442)…The preferred range of pressures for hydrogen gas being supplied by electrolyzer 400 (out of cathode port 443)”).
Tempelman does not teach a first and a second gas delivery devices, each of the first and second implantable gas delivery devices being identical to the implantable gas delivery device of claim 1 wherein the gas supply tube of the first implantable gas delivery device is fluidically coupled to the first outlet of the implantable gas source so as to receive the first gas from the implantable gas source and wherein the gas supply tube of the second implantable gas delivery device is fluidically coupled to the second outlet of the implantable gas source so as to receive the second gas from the implantable gas source. 
Although, Tempelman does not explicitly teach a first and second gas delivery device and the subsequent limitations regarding the first and second gas delivery devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have duplicated the implantable gas delivery device of claim 1 such that there is a first and a second gas delivery device each of the first and second implantable gas delivery devices being identical to the implantable gas delivery device of claim 1 (see rejection of claim 1 above) wherein the gas supply tube (602, 603) of the first implantable gas delivery device is fluidically coupled to the first outlet of the implantable gas source (400) so as to receive the first gas from the implantable gas source (see [0124] “The preferred range of oxygen concentrations supplied by electrolyzer device 400 (out of anode port 442)…The preferred range of pressures for hydrogen gas being supplied by electrolyzer 400 (out of cathode port 443)” wherein the first outlet is the anode port 442 and the first gas is oxygen)  and wherein the gas supply tube of the second implantable gas delivery device is fluidically coupled to the second outlet of the implantable gas source so as to receive the second gas from the implantable gas source (see [0124] “The preferred range of oxygen concentrations supplied by electrolyzer device 400 (out of anode port 442)…The preferred range of pressures for hydrogen gas being supplied by electrolyzer 400 (out of cathode port 443)” wherein the first outlet is the cathode port 443 and the first gas is hydrogen), as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Applicant has not shown that a new unexpected result is produced by incorporating a first and second delivery device. Additionally, one of ordinary skill in the art would have been motivated to duplicate the delivery device in order to provide a novel system for gas treatment of a cell implant (see [0004] of Tempelman) in specific subcutaneous locations (see [0100] of Tempelman).
The implantable gas delivery device of Tempelman and Liu will hereinafter be referred to as the implant system of Tempelman and Liu.
With regards to claim 36, the implant system of Tempelman and Liu teaches the claimed invention of claim 35, and Tempelman further teaches that the implant system further comprises at least one capsule (see [0136] “interior compartment 601 may comprise one or more of the following categories: individual cells, individual cells contained within a matrix, microencapsulated cells, aggregated cells, clusters of cells including, but not limited to, islets, tissue, or artificial tissue constructs” wherein the capsules are any of the categories)  containing cells and/or tissues, the at least one capsule being in direct contact with the first implantable gas delivery device (600) to receive gas therefrom (the capsules are located in the interior compartment 601 and therefore is in direct contact of the implantable gas delivery device and see [0132] which describes that the gas is received).
With regards to claim 37,  Tempelman and Liu teaches a method of delivering a therapeutic gas to a patient (see Abstract), the method comprising the steps of: 
providing the implantable gas delivery device of claim 1 (see rejection of claim 1 above);
implanting the implantable gas delivery device in an aqueous environment (see [0100] “The cell containment system may be located subcutaneously, intraperitoneally, or in a cerebral spinal fluid space. Specific subcutaneously locations may include, but are not limited to, areas overlapping muscle tissues for enhanced vascularization”) in a patient at a location where the at least one gas-permeable diffusion membrane (608 and/or 609) is sufficiently close to tissue (see [0100] “an electrochemical device located above or below the surface of the skin, a cell containment system located below the surface of the skin”) that gas released from the gas-permeable diffusion membrane (608 and/or 609) is taken up by the circulatory system (see [0108] “microvasculature”) of the patient as a gas dissolved in an aqueous medium (see [0108] “microvasculature” wherein the aqueous medium is the blood or fluids located within microvasculature and [0132] and [0135] which describes the diffusion of gas); and 
(c) supplying a therapeutic gas (see [0132] “oxygen and hydrogen gas are delivered from the electrolyzer device to cell containment system 600” and [0135]) to the implantable gas delivery device (600), whereby the therapeutic gas is released from the gas-permeable diffusion membrane (608 and/or 609) as gas dissolved in aqueous medium (see [0108], [0132], [0135] wherein the aqueous medium is the blood or fluids located within the microvasculature).
The implantable gas delivery device of Tempelman and Liu will hereinafter be referred to as the method of Tempelman and Liu.
With regards to claim 38, the method of Tempelman and Liu teaches the claimed invention of claim 37, and Tempelman further teaches that the therapeutic gas is hydrogen (see [0132]).
With regards to claim 40, Tempelman discloses (Figs. 1, 4, and 7a-7b) an implantable gas delivery device (600), the implantable gas delivery device comprising: 
(a) a porous core (610; see [0136] “Cells 610 may further comprise cells contained within a matrix” and see [0162] “In micro-encapsulation, there is generally a porous membrane surrounding (encapsulating) cells with or without a matrix surrounding the cells”), the porous core having an open volume (the open volume being the pores)  and permitting transport of gas throughout the open volume (see [0132] “Oxygen and hydrogen gas are delivered from the electrolyzer device to cell containment system 600…As oxygen and hydrogen flow into an interior compartment 601”), wherein the porous core has a top (see Fig. A above at the top annotated “opposing surface”), a bottom (see Fig. A above at the bottom annotated “opposing surface”), and an end (see Fig. A above at the annotated “periphery”), the end disposed between the top and the bottom (see Fig. A above which shows the annotated “periphery” being disposed between the top and bottom); 
(b) at least one gas-permeable diffusion membrane (608 and/or 609; see [0135] “Selectively permeable membrane 608 may comprise a membrane that prevents bio-fouling, does not let cells pass through said selectively permeable membrane, but allows liquids and gasses to pass through said selectively permeable membrane.”), the at least one gas-permeable diffusion membrane comprising a first gas-permeable diffusion membrane (top 608 and/or 609 in Fig. 7B) and a second gas-permeable diffusion membrane (bottom 608 and/or 609 in Fig. 7B), the first gas- permeable diffusion membrane being positioned over the porous core (see Fig. 7B which shows the first gas-permeable diffusion membrane, the top 608 and/or 609, positioned over the porous core 610 and fixedly coupled to the top of the porous core) and fixedly coupled to the top of the porous core, the second gas- permeable diffusion membrane being positioned below the porous core and fixedly coupled to the bottom of the porous core (see Fig. 7b which shows the second gas-permeable diffusion membrane, the bottom 608 and/or 609, being fixedly coupled to the bottom of the porous core), 
(c) a gas supply tube (602, 603), the gas supply tube having a first end (see Fig. B above) inserted through the end of the porous core and into the porous core at a position that is located below the top of the porous core and above the bottom of the porous core (see the location of the first end within Fig. B below and reference Fig. 7b which shows the gas supply tube inserted into the porous core), the gas supply tube having a second end (see Fig B above) adapted to receive gas from a gas source (101 or 400; see [0121] “An exploded view of another embodiment of an electrolyzer device that may be used as the electrochemical device of system 100 is shown in FIG. 4 and is represented generally by reference numeral 400” and see [0132] “there is shown one embodiment of a cell containment system that may be used in system 100, the cell containment system being represented generally by reference numeral 600. Oxygen and hydrogen are delivered from the electrolyzer device to cell containment system 600”); 
(d) wherein any surfaces of the porous core unoccupied by the at least one gas- permeable diffusion membrane and the gas supply tube are sealed gas-tight (see [0133] “Sealable cell transfer tube 605 may be sealed with medical grade epoxy, ultrasonically welded together, clamped, or sealed using an insert piece of polymer or plastic” wherein the surface of the porous core unoccupied by the at least one gas-permeable diffusion membrane and the gas supply tube is a surface with the sealable cell transfer tube which is sealed gas tight by the medical grade epoxy, ultrasonic welding, clamping, or insert piece”); and 
(e) wherein the implantable gas delivery device has a geometry (see Fig. 7B) and a gas-tight seal (see [0074] “a cell containment subsystem comprising a sealed volume” therefore a seal is present and [0132] “the cell containment system being represented generally by reference numeral 600”) and, when pressurized, maintains the geometry and the gas-tight seal (see [0132] “wherein excess gas flows out of the other end of the two venting tubes located above the surface of the skin” when pressurized the implantable gas delivery device has a planar geometry and a gas-tight seal which are maintained due to the venting of excess gas flow).
However, Tempelman is silent with regards to the porous core having a tensile strength in all directions sufficient to withstand a tensile stress without permanent deformation, and whereby deformation and/or delamination of the at least one gas-permeable diffusion membrane is limited by attachment of the at least one gas-permeable diffusion membrane to the porous core.
Nonetheless, Liu teaches (Fig. 2A) that the porous core (10) has a tensile strength in all directions sufficient to withstand a tensile stress without permanent deformation (see [0021] “tensile strength…are preserved” and [0039] “in all directions”), and whereby deformation and/or delamination of the at least one gas-permeable diffusion membrane is limited by attachment of the at least one gas-permeable diffusion membrane to the porous core (deformation and/or delamination of the at least one-gas permeable diffusion membrane is limited as by attaching the at least one gas-permeable diffusion membrane to the porous core the at least one gas-permeable diffusion membrane and porous core would share characteristics namely the preservation of tensile strength).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the porous core of the implantable gas delivery device of Tempelman with a teaching of Liu such that the porous core has a tensile strength in all directions sufficient to withstand a tensile stress without permanent deformation, and whereby deformation and/or delamination of the at least one gas-permeable diffusion membrane is limited by attachment of the at least one gas-permeable diffusion membrane to the porous core. One of ordinary skill in the art would have been motivated to make this modification, as Liu teaches a porous material having high porosity and interconnected pore structures while not sacrificing mechanical strength of the porous material (see [0021] of Liu).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman and Liu as applied to claim 1 above, and further in view of Ferrante et al. (US 2018/0133383; hereinafter Ferrante).
With regards to claim 2, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, however neither Tempelman nor Liu teaches that the porous core comprises a biocompatible material selected from the group consisting of one or more of sintered polymers, woven and non-woven polymers, rigid open cell foams, porous ceramics, porous metals, and combinations thereof.
Nonetheless, Ferrante teaches (Figs. 1A-1B) that the porous core (101) comprises a biocompatible material selected from the group consisting of one or more of sintered polymers, woven and non-woven polymers, rigid open cell foams, porous ceramics, porous metals, and combinations thereof (see [0080] “Examples of materials that may be used as core layer 101…may include, but are not limited to, porous polymers (e.g. silicone foam, urethane foam, sintered polyethylene, sintered polypropylene, sintered PVDF, sintered PTFE)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the porous core of the implantable gas delivery device of Tempelman and Liu with a teaching of Ferrante such that the porous core comprises a biocompatible material selected from the group consisting of one or more of sintered polymers, woven and non-woven polymers, rigid open cell foams, porous ceramics, porous metals, and combinations thereof. One of ordinary skill in the art would have been motivated to make this modification, as Ferrante teaches that by using a closed-pore structure, or an open-pore structure with small pores and high hydrophobicity, the inner core material may be substantially impermeable to external liquid contaminants (see [0080] of Ferrante).
The implantable delivery device of Tempelman and Liu modified in view of Ferrante will hereinafter be referred to as the implantable delivery device of Tempelman, Liu, and Ferrante.
With regards to claim 3, the implantable gas delivery device of Tempelman, Liu, and Ferrante teaches the claimed invention of claim 2, however, Tempelman is silent with regards to the porous core comprises a sintered polymer selected from the group consisting of sintered polyethylene, sintered polypropylene, sintered polyethylene terephthalate, sintered polyvinylidene fluoride, sintered polytetrafluoroethylene, and combinations thereof.
Nonetheless, Ferrante further teaches (Figs. 1a-1b) the porous core (101) comprises a sintered polymer selected from the group consisting of sintered polyethylene, sintered polypropylene, sintered polyethylene terephthalate, sintered polyvinylidene fluoride, sintered polytetrafluoroethylene, and combinations thereof (see [0080] “Examples of materials that may be used as core layer 101…may include, but are not limited to…, sintered polyethylene, sintered polypropylene, sintered PVDF, sintered PTFE)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the implantable gas delivery device of Tempelman, Liu, and Ferrante with a further teaching of Ferrante such that the porous core comprises a sintered polymer selected from the group consisting of sintered polyethylene, sintered polypropylene, sintered polyethylene terephthalate, sintered polyvinylidene fluoride, sintered polytetrafluoroethylene, and combinations thereof.. One of ordinary skill in the art would have been motivated to make this modification, as Ferrante teaches that by using a closed-pore structure, or an open-pore structure with small pores and high hydrophobicity, the inner core material may be substantially impermeable to external liquid contaminants (see [0080] of Ferrante). 
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman and Liu as applied to claim 1 above, and further in view of Bouchier et la. (US 2005/0267325; hereinafter Bouchier).
With regards to claim 2, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, however, Tempelman is silent with regards to the porous core comprises a biocompatible material selected from the group consisting of one or more of sintered polymers, woven and non-woven polymers, rigid open cell foams, porous ceramics, porous metals, and combinations thereof.
Nonetheless, Bouchier teaches the porous core comprises a biocompatible material selected from the group consisting of one or more of sintered polymers, woven and non-woven polymers (see [0054-0056] “form of combined fibers or strands, e.g., a braided, knit, tied, mesh, woven, non-woven, or fabric-type material”), rigid open cell foams, porous ceramics, porous metals, and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the porous core of Tempelman and Liu with a teaching of Bouchier such that the porous core comprises a biocompatible material selected from the group consisting of one or more of sintered polymers, woven and non-woven polymers, rigid open cell foams, porous ceramics, porous metals, and combinations thereof. One of ordinary skill in the art would have been motivated to make this modification, as Bouchier teaches that woven polymers leaves openings or pores (“interstices”) between elements of the fibers. The size of the interstices mesh may be sufficient to allow tissue in growth (see [0054] of Bouchier).
The implantable gas delivery device of Tempelman and Liu modified in view of Bouchier will hereinafter be referred to as the implantable gas delivery device of Tempelman, Liu, and Bouchier.
With regards to claim 4, the implantable gas delivery device of Tempelman, Liu, and Bouchier teaches the claimed invention of claim 2, however, Tempelman is silent with regards to the porous core comprises a woven or non-woven polymer mesh, the woven or non-woven polymer mesh comprising a material selected from the group consisting of polyethylene terephthalate, polyethylene, polypropylene, polyamide, polyvinylidene fluoride, and combinations thereof.
Nonetheless, Bouchier further teaches the porous core comprises a woven or non-woven polymer mesh, the woven or non-woven polymer mesh comprising a material selected from the group consisting of polyethylene terephthalate, polyethylene, polypropylene, polyamide, polyvinylidene fluoride, and combinations thereof (see [0054-0056] “polyethylene terephthalate”, “polyamides”, “polypropylene” and “polyvinylidene fluoride”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the implantable gas delivery device of Tempelman, Liu, and Bouchier with a further teaching of Bouchier such that the porous core comprises a woven or non-woven polymer mesh, the woven or non-woven polymer mesh comprising a material selected from the group consisting of polyethylene terephthalate, polyethylene, polypropylene, polyamide, polyvinylidene fluoride, and combinations thereof. One of ordinary skill in the art would have been motivated to make this modification, as Bouchier teaches that woven polymers leaves openings or pores (“interstices”) between elements of the fibers. The size of the interstices mesh may be sufficient to allow tissue in growth (see [0054] of Bouchier).
Claims 9-12, 16-18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman and Liu as applied to claim 1 above, and further in view of Maurer (US 2011/0226686).
With regards to claim 9, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 8, however, Tempelman teaches that the porous membrane (608 and/or 609) comprises a microporous membrane (see [0135] “the selectively permeable include, but are not limited to, expanded PTFE with a pore size of 0.5 mm or less…An example of this vascularizing membrane is expanded PTFE with at least some of the pores being 3 mm or greater in diameter”). However, Tempelman is silent with regards to this membrane being hydrophilic.
Nonetheless, Maurer teaches the porous membrane (1) comprising a hydrophilic microporous membrane (see [0025], [0029] “micrometer range”, [0037], and [0051] “modify the hydrophobicity/hydrophilicity/charge density of the membrane”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one gas permeable diffusion membrane comprising the porous membrane of the implantable gas delivery device of Tempelman and Liu with the teaching of Maurer such that the porous membrane comprises a hydrophilic microporous membrane. One of ordinary skill in the art would have been motivated to make this modification, as Maurer teaches that modifying the hydrophilicity of the membrane improves the adhesion (see [0051] of Maurer).
	The implantable gas delivery device of Tempelman and Liu modified in view of Maurer will hereinafter be referred to as the implantable gas delivery device of Tempelman, Liu, and Maurer.
With regards to claim 10, the implantable gas delivery device of Tempelman, Liu, and Maurer teaches the claimed invention of claim 9, however, although Tempelman teaches that the microporous membrane is expanded PTFE (see [0108]) Tempelman is silent with regards to the hydrophilic microporous membrane is selected from the group consisting of microporous hydrophilized expanded polytetrafluoroethylene membranes, microporous hydrophilic polyvinylidene fluoride membranes, microporous polyethersulfone membranes, hydrophilized microporous polyethylene terephthalate track etch membranes, microporous hydrophilic polyethylene membranes, and combinations thereof.
Nonetheless, Maurer further teaches the hydrophilic microporous membrane is selected from the group consisting of microporous hydrophilized expanded polytetrafluoroethylene membranes, microporous hydrophilic polyvinylidene fluoride membranes, microporous polyethersulfone membranes, hydrophilized microporous polyethylene terephthalate track etch membranes (see [0020] “polyethylene terephthalates”), microporous hydrophilic polyethylene membranes (see [0022] “polyethylene”), and combinations thereof. Maurer also teaches the porous membrane (1) comprising a hydrophilic microporous membrane (see [0025], [0029], [0037], and [0051] “modify the hydrophobicity/hydrophilicity/charge density of the membrane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the hydrophilic microporous membrane of the implantable gas delivery device of Tempelman, Liu, and Maurer such that the hydrophilic microporous membrane is selected from the group consisting of microporous hydrophilic polyethylene membranes or to modify the expanded polytetrafluoroethylene membrane of Tempelman, Liu, and Maurer such that it is hydrophilic. Therefore, creating a microporous hydrophilized expanded polytetrafluoroethylene membrane. One of ordinary skill in the art would have been motivated to make this modification, as Maurer teaches the selection of a membrane material having the suitable specific permeability to a specific gas or specific gases in the desired use of the gas transfer device (see [0041] of Maurer) and/or as Maurer teaches that modifying the hydrophilicity of the membrane improves the adhesion (see [0051] of Maurer).
With regards to claim 11, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, however, Tempelman is silent with regards to the at least one gas-permeable diffusion membrane comprising a non-porous, gas-permeable material.
Nonetheless, Maurer teaches the at least one gas-permeable diffusion membrane comprising a non-porous, gas-permeable diffusion membrane (see [0037] “the membrane may be a homogeneous solubility membrane without discrete pores”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one gas-permeable diffusion membrane of the implantable gas delivery device of Tempelman and Liu with a teaching of Maurer such that the at least one gas-permeable diffusion membrane comprising a non-porous, gas-permeable material. One of ordinary skill in the art would have been motivated to make this modification, as Maurer teaches that the membrane is preferably a non-porous permeable membrane such that gas exchange may proceed by convective and diffusive mass exchange (see [0037] of Maurer).
	The implantable gas delivery device of Tempelman and Liu modified in view of Maurer will hereinafter be referred to as the implantable gas delivery device of Tempelman, Liu, and Maurer.
With regards to claim 12, the implantable gas delivery device of Tempelman, Liu, and Maurer teaches the claimed invention of claim 11, however, Tempelman is silent with regards to the non-porous gas-permeable material comprising a silicone layer.
Nonetheless, Maurer further teaches that the non-porous gas-permeable material comprising a silicone layer (see [0020] “the membrane may consist…silicone”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the non-porous gas-permeable material of the at least one gas-permeable diffusion membrane of the implantable gas delivery device of Tempelman, Liu, and Maurer such that the non-porous gas-permeable material comprising a silicone layer. One of ordinary skill in the art would have been motivated to make this modification, as Maurer further teaches that silicone is an example of an inorganic material that may comprise the membrane (see [0020] of Maurer).
With regards to claim 16, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 14, and, Tempelman further teaches that the at least one gas-permeable diffusion membrane (608 and 609) is a laminate structure (see Fig. 7b) comprising a microporous membrane (608; see [0108]) a vascularizing membrane (609; see [0108]), the microporous membrane and facing towards the porous core (610) (as shown in Fig. 7B the microporous core 608 faces towards the porous core), the vascularizing membrane facing away from the porous core (as shown in Fig. 7B the vascularizing membrane faces away from the porous core). 
Tempelman is silent with regards to the microporous membrane being hydrophilic.
Nonetheless, Maurer teaches the porous membrane (1) comprising a hydrophilic microporous membrane (see [0025], [0029], [0037], and [0051] “modify the hydrophobicity/hydrophilicity/charge density of the membrane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the microporous membrane of the at least one gas-permeable diffusion membrane of the implantable gas delivery device of Tempelman and Liu with the teaching of Maurer such that the porous membrane comprises a hydrophilic microporous membrane. One of ordinary skill in the art would have been motivated to make this modification, as Maurer teaches that modifying the hydrophilicity of the membrane improves the adhesion (see [0051] of Maurer).
With regards to claim 17, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, however, although Tempelman teaches the at least one gas-permeable diffusion membrane (608) directly connected (see Fig. 7b) to the porous core (610), Tempelman is silent with regards to the at least one gas-permeable diffusion membrane being bonded to the porous core.
Nonetheless, Maurer teaches at least one gas-permeable diffusion membrane (7) being bonded to the porous core (1)(see [0037], [0045] “The individual membranes are joined to one another…Methods which may be used are those such as adhesive bonding (for example UV adhesives), ultrasound welding, heat welding, bonding or the formation of covalent molecular bonds”, [0094], and [0095] “The support material 7 preferably consists of the same polymer as the membrane 1 and is joined thereto by welding (for example by ultrasound or laser) or a covalent bond”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one gas-permeable diffusion membrane of the implantable gas delivery device of Tempelman and Liu with a teaching of Maurer such that the at least one gas-permeable diffusion membrane is bonded to the porous core. One of ordinary skill in the art would have been motivated to make this modification, as Maurer teaches bonding as a means for joining a membrane and a porous core (see [0045] and [0095] of Maurer).
With regards to claim 18, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, however, although Tempelman teaches the at least one gas-permeable diffusion membrane (609) being indirectly connected (see Fig. 7b) to the porous core (610).
Tempelman is silent with regards to the at least one gas-permeable diffusion membrane is indirectly bonded to the porous core.
Nonetheless, Maurer teaches at a membrane (7) being bonded to the porous core (1)(see [0037], [0045] “The individual membranes are joined to one another…Methods which may be used are those such as adhesive bonding (for example UV adhesives), ultrasound welding, heat welding, bonding or the formation of covalent molecular bonds”, [0094], and [0095] “The support material 7 preferably consists of the same polymer as the membrane 1 and is joined thereto by welding (for example by ultrasound or laser) or a covalent bond”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the selectively permeable membrane 608 of the implantable gas delivery device of Tempelman and Liu with a teaching of Maurer such that the selectively permeable membrane is bonded to the porous core 610. Therefore, as the at least one gas-permeable diffusion membrane 609 is attached to the selectively permeable membrane 608 as shown in Fig. 7B, which is bonded to the porous core, the at least one gas-permeable diffusion membrane is indirectly bonded to the porous core. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to as Maurer teaches bonding as a means for joining a membrane and a porous core (see [0045] and [0095] of Maurer).
With regards to claim 27, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, and Tempelman further teaches that the implantable gas delivery device (600) further comprises at least one layer, the at least one layer (608) being interposed between the at least one gas-permeable membrane (609; see [0108]) and the porous core (610; see [0136] “Cells 610 may further comprise cells contained within a matrix”).
Tempelman is silent with regards to the at least one layer being hydrophobic.
Nonetheless, Maurer teaches at least one layer (1) being hydrophobic (see [0025], [0029], [0037], and [0051] “modify the hydrophobicity/hydrophilicity/charge density of the membrane”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one layer of the implantable gas delivery device of Tempelman and Liu with a teaching of Maurer such that the at least one layer is hydrophobic. One of ordinary skill in the art would have been motivated to make this modification, as Maurer teaches that as Maurer teaches that modifying the hydrophobicity of the membrane improves the adhesion (see [0051] of Maurer).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman and Liu as applied to claim 14 above, and further in view of Fielder et al. (US 2014/0343500; hereinafter Fielder).
With regards to claim 15, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 14, and Tempelman further teaches that the at least one gas-permeable diffusion membrane (608 and 609) is a laminate structure (see Fig. 7B) comprising a microporous membrane (609; see [0108]) and a membrane (608; see [0108]), the membrane facing towards the porous core (610) (see Fig. 7B which shows the membrane 608 facing towards the porous core 610), the microporous membrane facing away from the porous core (see Fig. 7B which shows the microporous membrane 609 facing away from the porous core).
Tempelman is silent with regards to the microporous membrane being hydrophilic and the membrane being hydrophobic. 
Nonetheless, Fielder teaches a hydrophilic membrane (522; see [0103] “a hydrophilic (bacterial) filter 522”) and a hydrophobic membrane (526; see [0103] “a hydrophobic filter 526”), the hydrophobic membrane facing towards the porous core (528) (see Fig. 12 which shows the hydrophobic membrane facing towards the porous core), and the hydrophilic membrane facing away from the porous core (see Fig. 12 which shows the hydrophilic membrane facing away from the porous core).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the microporous membrane and the membrane of the gas-permeable diffusion member of the implantable gas delivery device of Tempelman and Liu such that the microporous membrane is hydrophilic and the membrane is hydrophobic. One of ordinary skill in the art would have been motivated to make this modification, as Fielder teaches that having a hydrophobic layer and a hydrophilic layer creates a filtering function (see [0036] and [0104] of Fielder).
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman and Liu as applied to claim 1 above, and further in view of Neuenfeldt et al. (US 5,713,888; hereinafter Neuenfeldt).
With regards to claim 21, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, although Tempelman teaches a sealed volume (see [0074]), Tempelman is silent with regards to the porous core is sealed gas-tight by an integral edge-seal of the porous core.
Nonetheless, Neuenfeldt teaches (Fig. 3) the porous core (58; see col. 19, line 42) sealed gas-tight by an integral edge-seal (36, col. 6, lines 20-21) of the porous core.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the implantable gas delivery device of Tempelman and Liu with a teaching of Neuenfeldt such that the porous core is sealed gas-tight by an integral edge-seal of the porous core. One of ordinary skill in the art would have been motivated to make this modification, in order to seal the periphery of a cell holding chamber (see col. 6, lines  46-47 of Neuenfeldt).
With regards to claim 22, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, although Tempelman teaches a sealed volume (see [0074]), Tempelman is silent with regards to the porous core is sealed gas-tight by edge-sealing together the first and second gas-permeable diffusion membranes or by compressing and melting the porous core around its edges so that the compressed and melted porous core flows into the first and second gas-permeable membranes to form a seal or by compressing and melting together the porous core and the first and second gas-permeable membranes around their respective edges.
Nonetheless, Neuenfeldt teaches (Fig. 3) the porous core (12) is sealed gas-tight by edge-sealing (36; see col. 6, lines 20-21) together the first and second gas-permeable diffusion membranes (32, 34; col. 6, lines 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the implantable gas delivery device of Tempelman and Liu with a teaching of Neuenfeldt such that the porous core is sealed gas-tight by edge-sealing together the first and second gas-permeable diffusion membranes. One of ordinary skill in the art would have been motivated to make this modification, in order to seal the periphery of a cell holding chamber (see col. 6, lines  46-47 of Neuenfeldt).
With regards to claim 23, the implantable gas delivery device of Tempelman and Liu teaches the claimed invention of claim 1, although Tempelman teaches a sealed volume (see [0074]), Tempelman is silent with regards to the porous core is sealed gas-tight with a gasket.
Nonetheless, Neuenfeldt teaches (Fig. 3) that to the porous core (12) is sealed gas-tight with a gasket (36; col. 6, lines 20-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the implantable gas delivery device of Tempelman and Liu with a teaching of Neuenfeldt such that the porous core is sealed gas-tight with a gasket. One of ordinary skill in the art would have been motivated to make this modification, in order to seal the periphery of a cell holding chamber (see col. 6, lines  46-47 of Neuenfeldt).
The implantable gas delivery device of Tempelman and Liu modified in view of Neuenfeldt will hereinafter be referred to as the implantable gas delivery device of Tempelman, Liu, and Neuenfeldt.
With regards to claim 24, the implantable gas delivery device of Tempelman, Liu, and Neuenfeldt teaches the claimed invention of claim 23, however, Tempelman is silent with regards to the gasket being a structural gasket. 
Nonetheless, Neuenfeldt further teaches (Fig. 3) that the gasket (36) is a structural gasket (see col. 6, lines 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the gasket of the implantable gas delivery device of Tempelman, Liu, and Neuenfeldt  with a further teaching of Neuenfeldt such that the gasket is a structural gasket. One of ordinary skill in the art would have been motivated to make this modification, in order to seal the periphery of a cell holding chamber (see col. 6, lines  46-47 of Neuenfeldt).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman, Liu, and Neuenfeldt as applied to claim 23 above, and further in view of So et al. (US 2014/0257515; hereinafter So)
With regards to claim 25, the implantable gas delivery device of Tempelman, Liu, and Neuenfeldt teaches the claimed invention of claim 23, however, Tempelman, Liu, and Neuenfeldt are silent with regards to the gasket comprising thermoplastic.
Nonetheless, So teaches that thermoplastic materials may be used to create a seal (see [0152]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the gasket of the implantable gas delivery device of Tempelman, Liu, and Neuenfeldt with a teaching of So such that the gasket comprising thermoplastic. One of ordinary skill in the art would have been motivated to make this modification, as Neuenfeldt is silent to with regards to the material that comprises the gasket. Therefore, one of ordinary skill in the art would refer to the teaching of So to determine what material to manufacture the gasket in order to form a seal (see [0152] of So).
Allowable Subject Matter
Claim 39 would be allowable if rewritten to overcome the claim objections currently set forth within the Office Action.
The following is an examiner’s statement of reasons for allowance:.
With regards to claim 39, the closest prior art of record is Colton et al. (US 2003/0087427; hereinafter Colton). Colton discloses a central electrolyzer assembly, a first porous core, a second porous core, a cell capsule, and further limitations of the claim. However, Colton did not disclose that either the first or second porous core have a tensile strength in all directions sufficient to withstand a tensile stress without permanent deformation. The secondary reference of Liu teaches the missing limitation. However, there would be no motivation to a person of ordinary skill in the art to modify the silicone rubber membranes of Colton to comprise the porous material of Liu. As more thoroughly explained within the Applicant’s remarks pages 24-25 dated 3/10/22, modifying Colton in view of Liu would have the opposite result desired by Colton as Colton desires the membrane to only allow vapor to pass through and keeping biological fluids from passing through. Liu, on the other hand, teaches a porous material facilitating cell migration, cell proliferation, cell differentiation, nutrient exchange and/or waste removal which would allow more than just vapor to pass through which is contradictory to the desire of Colton. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/            Examiner, Art Unit 3783                                                                                                                                                                                            
/NILAY J SHAH/            Primary Examiner, Art Unit 3783